DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, 20-28, applicant’s remarks, filed 3/11/22, that Abel teaches the etching amount of material is related to the etching cycle rather than the amount of the dissolved oxygen concentration in the etching solution between the final etching cycle and the initial cycle have been considered and found persuasive.  Because Abel’s etching process doesn’t depend on the oxygen concentration, there is no motivation nor teaching from Abel to have the claimed process wherein “a final dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the surface of the substrate in a final metal oxide layer removal process that is finally performed among the metal oxide layer removal processes performed a plurality of times is lower than an initial dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the substrate in an initial metal oxide layer removal process that is performed before the final metal oxide layer removal process” in combination with other limitations of claim 1 and “a final dissolved oxygen concentration which is a dissolved oxygen concentration -5-Customer No. 3 1 561 Application No.: 16/810,850 Docket No.: 096746-US-142 in the etching solution supplied to the surface of the substrate in a final metal oxide layer removal process that is finally performed among the metal oxide layer removal processes performed a plurality of times is lower than an initial dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the substrate in an initial metal oxide layer removal process that is performed before the final metal oxide layer removal process, wherein the initial dissolved oxygen concentration is higher than 200 ppb and 500 ppb or less, and the final dissolved oxygen concentration is 200 ppb or less” in combination with other limitations cited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/27/2022